Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 02/25/2022.

The application has been amended as follows: 
In claim 1, line 10, after “Fenton reagent” delete “ or a Fenton-like reagent”
In claim 1, line 11, after “Fenton reaction” delete “ or Fenton-like reaction”
In claim 5, line 6, after “porcine serum albumin” delete “, and is preferably at least one of the human serum albumin, the bovine serum albumin, and the recombinant human serum albumin”
In claim 6, line 17, after “Fenton reagent” delete “ or a Fenton-like reagent”
In claim 6, line 18, after “Fenton reaction” delete “ or Fenton-like reaction”


Claims 6 and 7 are rejoined. According to rejoinder provision under MPEP 821.04 claims are examined and allowed because they are dependent on allowed claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art method of preparing albumin nanoparticles by desolvation techniques in presence of ethanol and EDC to induce chemical crosslinking of albumin nanoparticles, but fails to specifically disclose preparation of albumin nanoparticles by free radical oxidation method employing hydroxy radical generated from Fenton reagent or sulfate radical generated from by activating and catalyzing persulfate decomposition of ferrous ions and specific amounts of Fenton reagent as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/           Examiner, Art Unit 1618

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618